I concur in the views expressed in the opinion prepared by Mr. Justice Terrell, but think that it should be more clearly stated that we do not approve the final decree as written because the alternative left to be exercised by the appellant involves so much uncertainty that he is really left without knowledge as to what his exercise of the option will bring about. The decree is defective for want of certainty and, therefore, should be reformed.
ELLIS, C.J., concurs.
                       ON PETITION FOR REHEARING.